Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 4/21/2021.
Claims 1-6 are presented for examination.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on4/21/2021are being considered by the examiner. 

Drawings
The drawings received on 4/21/2021 are accepted.

Specification
The specification filed on4/21/2021 has been accepted.

Claim Objections
Claim 1 is objected to because of the following grammatical informalities: “enables an acquirer to integrated innovative payment”, “monitoring parameter entries related to the acquirer gates by used through the provided management interfaces”.  Appropriate correction is required.

35 USC 112(f) 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 Claim 1 limitations “a user interface / experience configuration unit, which configures the user interface / experience for different payment methods”; “a back - office configuration unit, which performs payment configurations for different payment methods” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a user interface / experience configuration unit” and “a back - office configuration unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not reveal corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 recites:
“a user interface / experience configuration unit, which configures the user interface / experience for different payment methods”; 
“a back - office configuration unit, which performs payment configurations for different payment methods”;  
The above recitations invoke 35 USC 112(f); however, the written description fails to disclose the corresponding material, structure, or acts for performing the claimed function and to clearly link the structure, material, or acts to function. 
As discussed above, the specification does not provide adequate structure to perform the claimed function of configuring for different payment methods, performing payment configurations. The specification does not adequately describe the functions in sufficient detail such that one of ordinary skill in the art would reasonably conclude that the inventor possessed the claimed invention. This is because the specification merely recites the claim language, e.g., page 4, without providing sufficient 
While the specification may literally support the claimed limitation, merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. Elements that are essentially a "black box" will not be sufficient. Moreover, whether one of ordinary skill in the art could devise a way to accomplish these functions is not relevant to the issue of whether the inventor(s) has shown possession of the claimed invention. This is because the ability to make and use the invention does not satisfy the written description requirement if details of how a function (such as for example configuring different payment methods) is performed are not disclosed.  
Accordingly, claim 1 is properly rejected under 35 USC 112(a) for failing the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-IA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites “an integrated mobile payment system that enables an acquirer to integrated innovative payment.” It is unclear whether this step requires the actual performance, by the payment system. Conversely, one may understand the phrasing to convey taking some actions in order to enable the integration to be performed, but not requiring the active performance of integration. In the latter scenario, one of ordinary skill in the art would not understand how to avoid infringement of the claim because they are not apprised of the steps that may (or may not) be performed in order to accomplish the claimed enabling. 

Further regarding claim 1, recites the phrasing “their systems without applying any change to their existing infrastructure”. It is unclear whether “their” refers to acquirer or mobile devices.

Further regarding claim 1, recites the phrasing “a server in order to ensure that the acquirer can receive payment through the different acquirer gates used”. It is unclear what is meant by “in order to ensure”. 

Further regarding claim 1 recites the limitation “the field”, “the needs”, “the service institutions”, “the provided management interfaces”, “the flow”. There is insufficient antecedent basis for this term in the claim. Appropriate correction is required. 

Further regarding claim 1, recites the limitation “the relevant module of the acquirer”. There is insufficient antecedent basis for this term in the claim. Appropriate correction is required. 
Regarding claim 1, claim 1 recites “a back - office configuration unit, which enables the serviced institutions to make administrative -3-configuration and monitoring parameter entries related to the acquirer gates by used through the provided management interfaces.” It is unclear whether this step requires the actual performance, by the back - office configuration unit and how does the unit enable services institution to make administrative configuration. Conversely, one may understand the phrasing to convey taking some actions in order to enable the integration to be performed, but not requiring the active performance of integration. In the latter scenario, one of ordinary skill in the art would not understand how to avoid infringement of the claim because they are not apprised of the steps that may (or may not) be performed in order to accomplish the claimed enabling. 
Claim 1 recites the phrasing “a user interface / experience configuration unit, which configures the user interface / experience”. It is unclear how does the unit configures itself or experience. 

Claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configure”, and “perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 is rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (U.S. Patent Publication No. 2015/0339652)

Regarding claim 1, Park teaches an integrated mobile payment system that enables an acquirer to integrated innovative payment receiving methods applied on mobile devices to their systems without applying any change to their existing infrastructure, the system comprising: 
an acquirer gate used by an acquirer to receive payment in the field; (Fig. 1 payment device (10))

an integrated mobile payment gateway that allows the payment receiving process from the acquirer gates used to be forwarded to the relevant module of the acquirer; (server and payment device, control unit, Fig. 1, [45])
a user interface / experience configuration unit, which configures the user interface / experience for different payment methods and allows the flow to be arranged and adjusted in a variable manner according to the needs; (Fig. 7, payment selection)
a back - office configuration unit, which performs payment configurations for different payment methods and enables the serviced institutions to make administrative -3-configuration and monitoring parameter entries related to the acquirer gates by used through the provided management interfaces; (Fig. 2-6, [45])
a content management, which allows the content of different payment methods to be managed by parameter configuration and allows the flow to be arranged and adjusted according to content, (Fig. 2-6 sun-Apps displayed).

Regarding claims 2-6, Park teaches a SoftPOS payment system, (Fig. 1), PayPin, [30], mPOS, QR, Keyln payment, [44].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627